Case 1:18-cv-03260-PKC-JO Document 71 Filed 01/13/20 Page 1 of 1 PageID #: 857



UNITED STATES DISTRICT COURT                                                Civil Conference
EASTERN DISTRICT OF NEW YORK                                                Minute Order

Before: James Orenstein                                                     Date:              1/13/2020
        U.S. Magistrate Judge                                               Time:              11:30 a.m.

                            Michael Grecco Productions Inc. v. Alamy Inc., et al.
                                       18-CV-3260 (PKC) (JO)

Type of Conference: Status

Appearances: Plaintiff          Steven M. Cowley

               Defendants       Nancy E. Wolff, Lindsay R. Edelstein

Scheduling: The next pretrial conference will be held on April 20, 2020, at 10:30 a.m.

Summary: As set forth on the record, the defendants represent that they have produced the non-
privileged records at issue in the plaintiff's motion to compel, and I therefore deem that part of the
motion to be moot, subject to the plaintiff's review of documents recently produced. With respect to
the motion to compel production of documents listed in the defendants' privilege log, I ordered as
follows. First, the defendants will promptly identify all of the persons named in the "to" and "cc"
portions of the log; to the extent those persons are not Alamy employees (regardless of whether they
have Alamy email addresses), the defendants shall produce the records. Second, with respect to all
other items in the privilege log, the defendants will submit the records for in camera review by
January 17, 2020.I will take further action as appropriate after reviewing the submission. I concluded
that the plaintiff has not yet established that the crime-fraud exception to the attorney-client and
work-product privileges applies to any of the records at issue.

                                                                                    SO ORDERED

                                                                                           /s/
                                                                                    James Orenstein
                                                                                    U.S. Magistrate Judge
